



Exhibit 10.43
catalentlogov02copy03a10.jpg [catalentlogov02copy03a10.jpg]
Catalent Pharma Solutions
14 Schoolhouse Road
Somerset, NJ 08873
T (732) 537-6401
F (732) 537-5932




 
John Chiminski
President & Chief Executive Officer



May 2, 2011


Mr. Barry Littlejohns
5 Buckeye Lane
Flemington, NJ, 08822


Dear Barry:


Congratulations on your offer of employment! Catalent is the leading provider of
pharmaceutical development services, drug-delivery technologies, manufacturing
and packaging services to the global pharmaceutical and biotechnology industry.
We take great pride in hiring executives who have talent, drive and commitment,
and we are extremely delighted to have you join our team.


Attached is important information about our organization, your individual
position, benefits and rewards. I encourage you to review all materials
thoroughly and contact me with questions.


I am pleased to confirm in writing our offer of employment to you. The major
provisions of your offer are:


1.
Position: Your position is President, Medical Delivery Systems reporting
directly to myself. As the President, MDS you will also be a member of
Catalent's Executive Leadership Team and located at our Somerset, NJ office.



2.
Pay: Your base bi-weekly rate of pay will be $14,230.77 (annualized to
$370,000). The official Catalent workweek starts on Monday and runs through
Sunday. Catalent employees are paid every other Friday, one week in arrears
according to the payroll schedule included in your packet.



3.
Performance: Your performance and merit reviews will follow the standard annual
review calendar for Catalent.



4.
Rewards: Catalent is pleased to offer a comprehensive, competitive compensation
program that rewards talented employees for their performance.



a.
You will be eligible for participation in our short-term incentive plan, which
we call our Management Incentive Plan (MIP). Your target incentive for fiscal
year 2012 (July 1, 2011 - June 30, 2012) will be 75% of your annual base salary.
Annual bonus payments are determined based upon the achievement of specific
financial and management objectives. This will be explained to you in more
detail when you come on board, but I am glad to answer any questions you may
have in the interim.



b.
You will be eligible for our health, life, disability and 401(k) retirement
savings plans on your first day of employment. You will receive more information
on these benefits during your new hire orientation.



c.
You will be eligible to participate in Catalent's Deferred Compensation Plan
that enables you to save over the IRS limits in the qualified 401(k) plan.
Complete details on the features of this plan and how to enroll will be mailed
to your home.








--------------------------------------------------------------------------------





d.
We will recommend to the Board of Directors of PTS Holdings Corp. (parent entity
of Catalent) that you be awarded 2,500 stock options to acquire shares of common
stock of PTS Holdings Corp. with an exercise price per share equal to the Fair
Market Value on the date of grant (as such term is defined in the Equity
Documents). The grant of your award will be subject to and conditioned upon your
investment within 90 days of your hire date of not less than $200,000 in cash to
purchase shares of common stock of PTS Holdings Corp. at a per share purchase
price equal to the Fair Market Value. Your current holding of shares of PTS
Holdings Corp. common stock shall be applied against your co­ investment.
Provided that you utilize 100% of your after-tax proceeds of your Sign-on Bonus
to make your co-investment within 90 days of your hire, the remaining portion of
your co-investment may be completed following the payment of the MIP bonus (as
applicable) for FY2012, but in no case later than December 2012 and in any case
at the FMV in effect on the date of such co-investment.



The grant of your award is also subject to the approval of the Board of
Directors of PTS Holdings Corp. and the date of the grant will be the date the
Board of Directors approves your award. The timing of the approval of your
recommended grant is dependent on your acceptance and start date. The complete
terms and conditions of this equity award, including vesting provisions and
restrictive covenants will be communicated to you as part of the Equity
Documents that you will receive, pending approval of the award. "Equity
Documents" are defined as the PTS Holdings Corp. Management Equity Subscription
Agreement, PTS Holdings Corp. Securityholders Agreement, 2007 PTS Holdings Corp.
Stock Incentive Plan, and the Non-Qualified Stock Option Agreement to the 2007
PTS Holdings Corp. Stock Incentive Plan.


5.
Sign-on Bonus: You will receive a sign-on bonus of $115,000.00 payable within 30
days of your start date (the "Sign-on Bonus"). You may use any and all after-tax
proceeds of your Sign-on Bonus to make your co-investment described in paragraph
4(d) above. Notwithstanding any terms herein to the contrary, the entire Sign-on
Bonus shall be repaid to Catalent within 30 days following any termination of
your employment (i) by you without Good Reason or (ii) by Catalent for Cause, in
either case, prior to the first anniversary of your hire date. The terms "Good
Reason" and "Cause" are defined in your severance agreement.



6.
Severance: A separate severance agreement letter will be provided to you to
reflect a severance benefit equal to your annual base salary and MIP target
bonus subject to the terms of the agreement.



7.
Paid Time Off: Upon joining Catalent you will receive seven (7) paid company
holidays (New Years Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day and the day following, and Christmas Day). You will also be eligible to
receive up to 26 days of PTO each year. For 2011, this will be prorated based
upon your start date. PTO includes vacation, sick and personal days, all of
which need to be used during the 2011 calendar year as we do not permit carry
over, unless lawfully required.



8.
Screening: Consistent with our policies for all Catalent personnel and the
special consideration of our industry, this offer is contingent upon the taking
of a company-paid drug screening test, the results of which must be negative, as
well as an acceptable background check. The drug screen must be completed within
five days of receipt of this offer. The background check must be completed prior
to your start of employment. Please sign and fax back at least one week prior to
your start date the following documents authorizing us to move forward with the
initiation of the required background check:



1.
Signed copy of this offer

2.
Background Check - Notice & Acknowledgement.



9.
Terms: Notwithstanding anything to the contrary herein, employment with Catalent
is not for any definite period of time and is terminable, with or without
notice, at the will of either you or the company at any time for any reason.
There shall be no contract, express or implied, of employment.



10.
Confidentiality: Catalent does not hire people for the purpose of acquiring
their current or former employer's trade secrets, intellectual property, or
other confidential or proprietary information, and Catalent does not want access
to any materials containing such information. Consequently, any documents,
computer discs, etc. containing any such information should be returned to your
current or former employer, and in no case may such information be brought to,
or used, at Catalent.



11.
Ethics: As a company. founded on a core set of values, you will be provided with
Catalent's Standards of Business Conduct and be prepared to sign a letter of
compliance. You also represent that there is nothing that will prevent you from
performing the role and duties commensurate of a Business Unit President with
global responsibilities.






--------------------------------------------------------------------------------







12.
Orientation: Orientation for new hires is conducted monthly at the Somerset
facility. We will work out a mutually agreeable day and time for your
orientation to receive information about the benefits program, as well as
technology training. The Immigration Reform and Control Act of 1986 require
employers to verify the employment eligibility and identity of all new
employees. In accordance with this Act, please bring the appropriate identifying
documents with you on your first day of employment. A sample copy of the 1-9
form including a list of accepted documentation of proof of work authorization
is attached in this offer packet for your review. You do not need to complete
this form now, but will be asked to complete it on your first day of employment.
Typical identification items include your driver's license and social security
card.



13.
Start Date: Your first day of employment will be July 1, 2011 subject to the
release date from your current employer.



Your agreement to the terms of this letter supersedes any other oral or written
agreement or understanding you have with the Company (including any predecessor
entity) regarding your eligibility for rewards and benefits. As mentioned above,
please fax back a signed copy of this offer, the completed Background Check -
Notice & Acknowledgment to commence your background investigation to Anna Murray
at 732-537-5932. Please sign below your agreement to the terms of this letter.
If you have any questions, please feel free to call me at 732-537-6401 or Lance
Miyamoto at 732-537-6147.


We look forward to you joining the team!


Sincerely,


/s/ John Chiminski
John Chiminski
President and Chief Executive Officer,
Catalent Pharma Solutions, Inc.


Enclosures


cc: Lance Miyamoto




I accept the above offer of employment:




/s/ Barry Littlejohns                 May 2, 2011    


Barry Littlejohns                    Date





